Case 19-00887   Doc 75   Filed 12/08/20 Entered 12/09/20 06:33:45   Desc Main
                           Document     Page 1 of 8
Case 19-00887   Doc 75   Filed 12/08/20 Entered 12/09/20 06:33:45   Desc Main
                           Document     Page 2 of 8
Case 19-00887   Doc 75   Filed 12/08/20 Entered 12/09/20 06:33:45   Desc Main
                           Document     Page 3 of 8
Case 19-00887   Doc 75   Filed 12/08/20 Entered 12/09/20 06:33:45   Desc Main
                           Document     Page 4 of 8
Case 19-00887   Doc 75   Filed 12/08/20 Entered 12/09/20 06:33:45   Desc Main
                           Document     Page 5 of 8
Case 19-00887   Doc 75   Filed 12/08/20 Entered 12/09/20 06:33:45   Desc Main
                           Document     Page 6 of 8
Case 19-00887   Doc 75   Filed 12/08/20 Entered 12/09/20 06:33:45   Desc Main
                           Document     Page 7 of 8
Case 19-00887   Doc 75   Filed 12/08/20 Entered 12/09/20 06:33:45   Desc Main
                           Document     Page 8 of 8
